McAdam, J.
As the territorial jurisdiction of the marine court is limited to the county of New York, its judges cannot perform judicial functions in other counties. As the court itself does not possess such power, it cannot confer it by any form of delegation upon a referee. The order directing the referee to take the plaintiff’s examination at Flushing, Queens county, was therefore a, nullity (Bonner n. Phail, 31 Barb. 107). The special term judge ought, therefore, to have granted the plaintiff’s motion, and his refusal to do so is error, for which the order appealed from must be reversed and the original order for examination vacated, with costs.
GIoepp and Hawes, JJ., concur.